internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-141935-02 cc psi b07 team manager taxpayer's name taxpayer's identification no years involved date of conference legend taxpayer company company company state geothermal area customer contract x year y tam-141935-02 z a year b c tax_year d tax_year e tax_year issue s is the geothermal_deposit for purposes of determining percentage_depletion under sec_613 geothermal brine geothermal steam or geothermal heat when geothermal brine is converted to steam used in the production of electricity where there is no sale of a geothermal resource in the immediate_vicinity_of_the_well must the taxpayer use a representative_market_or_field_price rmfp if one is available to calculate its percentage_depletion allowance where there is no rmfp and an alternative method is used to determine gross_income_from_the_property gifp for purposes of computing percentage_depletion should the gifp be determined by reference to the income actually received in the absence of an rmfp and under the circumstances described below has the taxpayer determined a reasonable allowance for depletion conclusion the geothermal_deposit for purposes of computing percentage_depletion means a geothermal reservoir consisting of natural heat which is stored in rocks or in an aqueous liquid or vapor whether or not under pressure tam-141935-02 where there is no sale of a geothermal resource in the immediate_vicinity_of_the_well and a representative_market_or_field_price is available then the rmfp will equal the gross_income_from_the_property for purposes of the depletion_allowance in the absence of an rmfp and an alternative method is used to determine the gross_income_from_the_property for depletion purposes the gifp should be determined by reference to income actually received in the absence of an rmfp and under the circumstances described below the taxpayer has determined a reasonable allowance for depletion facts taxpayer is a joint project of company company and company taxpayer operates a plant and production wells in state in the geothermal area taxpayer generates electricity from steam produced from geothermal deposits and sells electricity to customer pursuant to contract contract was entered into pursuant to state’s program to provide incentives for the development of geothermal resources for purposes of this memorandum we assume that during the years at issue there is no rmfp for the sale of geothermal resources contract is for a term of x years and began in year during the first y years of the contract taxpayer is paid guaranteed fixed prices for electricity during the remaining z years of the contract taxpayer is paid for electricity at a rate determined by reference to a formula utilizing short run avoided costs during the years at issue taxpayer calculated the gifp using a formula which multiplies the gross_sales of electricity by the ratio of production_costs to total costs for this purpose production_costs are those costs related to the production of steam from the geothermal reservoir production_costs do not include the cost of converting steam to electricity taxpayer originally calculated that a percent of its total costs were due to productions costs in year taxpayer commissioned a cost allocation study which determined that the actual ratios of production_costs to total costs were b and c percent for the two portions of tax_year d percent for tax_year and e percent for tax_year taxpayer seeks an adjustment to claim the increased amount of depletion reflected in the year study law and analysis sec_611 of the internal_revenue_code provides in part that in the case of tam-141935-02 mines oil_and_gas wells other natural deposits and timber there will be allowed as a deduction in computing taxable_income a reasonable allowance for depletion and for depreciation of improvements according to the peculiar conditions in each case such reasonable allowance in all cases to be made under regulations prescribed by the secretary sec_613 provides in part that in the case of the mines wells and other natural deposits listed in subsection b the allowance for depletion under sec_611 will be the percentage specified in subsection b of the gross_income_from_the_property excluding from such gross_income an amount equal to any rents or royalties_paid_or_incurred by the taxpayer in respect of the property in no case will the allowance for depletion under sec_611 be less than it would be if computed without reference to this section sec_613 provides that the term gross_income_from_the_property means in the case of a property other than an oil or gas well and other than a geothermal_deposit the gross_income from mining sec_613 states that except as provided in sec_613a in the case of any oil or gas well the allowance for depletion will be computed without reference to sec_613 sec_613 provides that in the case of geothermal deposits located in the united_states or in a possession_of_the_united_states for purposes of subsection a -- a such deposits will be treated as listed in subsection b and b percent will be deemed to be the percentage specified in sec_613 sec_613 provides that for purposes of sec_613 the term geothermal_deposit means a geothermal reservoir consisting of natural heat which is stored in rocks or in an aqueous liquid or vapor whether or not under pressure such a deposit will in no case be treated as a gas well for purposes of this section or sec_613a and this section will not apply to a geothermal_deposit which is located outside the united_states or its possessions sec_1_613-3 of the income_tax regulations states that in the case of oil_and_gas wells gross_income_from_the_property as used in sec_613 means the amount for which the taxpayer sells the oil or gas in the immediate_vicinity_of_the_well if the oil or gas is not sold on the premises but is manufactured or converted into a refined product prior to sale or is transported from the premises prior to sale the gross_income_from_the_property shall be assumed to be equivalent to the representative_market_or_field_price of the oil or gas before conversion or transportation revrul_85_10 1985_1_cb_180 holds that gross_income_from_the_property is computed in the same manner for geothermal steam wells as for oil_and_gas wells for percentage_depletion purposes tam-141935-02 revrul_90_62 1990_2_cb_158 holds that if natural_gas is sold after it is removed from the premises for a price that is lower than the rmfp gross_income_from_the_property for purposes of the allowance for percentage_depletion is determined without regard to the rmfp a producer is not entitled to an allowance for depletion based on gross_income_from_the_property that exceeds the price the producer actually receives the initial question raised is whether there is a difference in the calculation of gross_income from a geothermal_deposit under sec_613 depending on the products of the resource or how it is used it is suggested that the percentage_depletion allowance should be determined differently for a geothermal_deposit that is used for its heat value alone than for a deposit that produces steam which is used to turn turbines the definition of a geothermal_deposit contained in sec_613 is a geothermal reservoir consisting of natural heat which is stored in rocks or in an aqueous liquid or vapor whether or not it is under pressure the definition does not make any distinction or provide any cause for making a distinction based on the use of the resource therefore there is no need to differentiate the means of calculating percentage_depletion based on the use of the resource sec_611 grants a reasonable allowance for depletion sec_613 allows percentage_depletion for mines wells and other natural deposits percentage_depletion of a geothermal_deposit as stated in sec_613 is fifteen percent of the gross_income_from_the_property under sec_1_613-3 in the case of oil_and_gas wells gross_income_from_the_property as used in sec_613 means the amount for which the taxpayer sells the oil or gas in the immediate_vicinity_of_the_well if the oil or gas is not sold on the premises but is manufactured or converted into a refined product prior to sale or is transported from the premises prior to sale the gross_income_from_the_property shall be assumed to be equivalent to the representative_market_or_field_price of the oil or gas before conversion or transportation the clear language of sec_1_613-3 states that if the oil_and_gas is not sold in the immediate_vicinity_of_the_well then gross_income_from_the_property should be determined using a representative_market_or_field_price rmfp an rmfp is the price that is actually paid_by buyers for the same commodity in the same market see 35_tc_979 aff’d 346_f2d_377 5th cir an rmfp is proven through the examination of actual transactions id an rmfp is calculated by taking a weighted average based on quantity of all contracts in which a comparable mineral was sold in the taxpayer’s locality see 349_f2d_418 ct_cl this includes all contracts in effect during the year in question including those existing contracts with unfavorable pricing terms and not just contracts entered into during that year see 408_f2d_690 ct_cl essentially an rmfp is determined by examining sales of gas that are comparable in time quantity quality and availability to marketing outlets and tam-141935-02 represents the price that similar gas brought at the mouth of the well in the field see shamrock t c pincite an rmfp is not the same as a fair_market_value id pincite considerations of what a buyer could have or should have paid for the mineral are entirely irrelevant id as seen in the shamrock case a particular sale must meet two general requirements to be included in the calculation of an rmfp the sales must be of the same commodity and they must be sold in the same market to qualify the holdings of shamrock and similar cases regarding the elements of the rmfp are codified in sec_1_613-4 the first element that the sale be of the same commodity requires that the mineral be of like_kind and grade generally sec_1_613-4 states that a mineral is of a like_kind and grade if in common commercial practice it is sufficiently similar in chemical mineralogical or physical characteristics to the taxpayer's ore or mineral that it is used or is commercially suitable for use for essentially the same purposes as the uses to which the taxpayer's ore or mineral is put the second element to be shown for inclusion into an rmfp is that the mineral be sold in the same market under sec_1 c in determining the representative_market_or_field_price for the taxpayer's ore or mineral consideration will be given only to prices of ores or minerals with which under commercially accepted standards the taxpayer's ore or mineral would be considered to be in competition the taxpayer’s market is defined by economics supply and demand and the existence and availability of a market rather than by geographic boundaries see 155_f2d_196 5th cir determining an rmfp is inherently factual determining an rmfp in the case of a geothermal_deposit would involve an examination of actual contracts for the sale of a geothermal resource in the vicinity of the wellhead which is commercially suitable for the taxpayer’s use further these sales would necessarily be from geothermal deposits in actual competition with taxpayer if no wellhead sales of comparable geothermal resources exist that would be in competition with the taxpayer then there is no rmfp courts have interpreted the language of sec_1_613-3 as limiting the calculation of gross_income_from_the_property to an assessment of the representative_market_or_field_price where the oil or gas is not sold in the immediate_vicinity_of_the_well see shamrock t c pincite 349_f2d_418 ct_cl the court in hugoton reasoned that in the case of minerals other than oil_and_gas the regulations provide alternative methods of calculating gross_income_from_the_property where there is no rmfp id however because there is no such alternative given for oil_and_gas_properties the commissioner has chosen to provide only one method for calculating gross_income_from_the_property id while hugoton held that use of an rmfp is the only authorized method for calculating gross_income_from_the_property where the oil or gas is not sold in the immediate vicinity tam-141935-02 of the wellhead the court stated that it was not dealing with a situation were there was no rmfp id pincite the court of claims commented in panhandle that the holding in hugoton meant that the applicable regulation requires the use of a ‘representative market or field price ’ if an acceptable price of such nature can be established neither the court’s decision in that case nor the regulation requires the impossible ie the use of a price that cannot be determined representative or as precluding us from applying some other formula that produces a fair result to hold otherwise would mean that in the instant proceedings the government has successfully presented to plaintiff a ‘heads i win tails you lose’ proposition see panhandle f 2d pincite panhandle established that for oil_and_gas_properties where an rmfp can not be found an alternative method should be used without specific regulatory guidance the key principle for selecting an alternative method is the sec_611 requirement that the allowance for depletion be reasonable panhandle for example allowed the taxpayer to use the actual sale price away from the wellhead subtracting out the cost of transporting the gas id the same workback method was used in two revenue rulings dealing with analogous situations under the windfall profits tax act where no rmfp could be found because there were no wellhead sales in the north slope of alaska see revrul_83_161 1983_2_cb_202 revrul_83_124 1983_2_cb_201 the removal price was calculated by reducing the sales_price by the transportation costs to the market taxpayer utilized a method which apportioned the sales_price between the costs of the production activities and the transportation and conversion costs based on the ratio of production_costs to total costs while the workback method has been an allowed alternative method for calculating the gross_income from the oil or gas property where there is no rmfp it is not necessarily the only allowable method taxpayer’s business involves the extraction of geothermal steam which is then used to generate electricity the generation of electricity is largely an entirely separate business from the production of steam from geothermal deposits based on the peculiar conditions of taxpayer’s business the calculation appears to be a reasonable means of calculating what portion of the sale price for electricity is attributable to the sale of the geothermal resource in the vicinity of the wellhead therefore while the regulations require that an rmfp be utilized where available for calculating the gross_income_from_the_property for depletion purposes where no rmfp is available a reasonable alternative method is allowed in taxpayer’s case the alternative method used was reasonable based on the facts and circumstances it has been contended that where the lack of an rmfp necessitates the use of an alternative method gifp should be calculated by referring to the short run avoided cost_of_producing electricity from natural_gas rather than the actual sales_price under the contract it is argued that the taxpayer’s sales_price is artificially high due to the favorable terms of contract and that a method which better reflects the fair_market_value of the steam and electricity produced should be used sec_613 allows tam-141935-02 percentage_depletion based on the gross_income_from_the_property for geothermal deposits under sec_1_613-3 and as discussed above gifp is determined by the actual amount for which the resource is sold in the immediate_vicinity_of_the_well if the resource is not sold in the immediate_vicinity_of_the_well then an rmfp is used which is based on actual sales prices of the resource in the immediate_vicinity_of_the_well in the taxpayer’s market as seen in the shamrock case fair_market_value is irrelevant for determining an rmfp and only actual sales prices are used use of the actual sales_price provides a better approximation of the statutory methods of determining gifp than a method based on the short run avoided cost the appropriateness of the use of the actual sales_price is further illustrated by the state energy policies which led to the contract state as an effort to encourage the development of geothermal deposits provided incentives for the production of electricity from geothermal resources the result was the contract program which provides advantageous price terms for the sale of electricity produced with geothermal resources preventing taxpayer from using its actual sales_price in the calculating of the gifp for percentage_depletion purposes would deny much of the benefit intended by state’s incentive program use of a method of calculating the gifp through reference to the short run avoided cost_of_producing electricity with natural_gas also presents a possible conflict with revrul_90_62 requiring that taxpayer utilize a method which refers to the short run avoided cost leaves open the possibility that the depletion_allowance under such a method could exceed the amount the taxpayer actually received should the short run avoided cost increase sufficiently such a method would be unreasonable and not allowable under revrul_90_62 therefore taxpayer was reasonable in using the actual sales_price in the calculation of gifp for determining the allowance for percentage_depletion although we conclude that the taxpayer’s method for determining gifp is reasonable no inference is intended to be drawn regarding the results of taxpayer’s commissioned study of costs the determination of costs actually incurred in the production of geothermal steam and in the conversion of steam to electricity is a factual one that is beyond the purview of this office caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
